Citation Nr: 1722114	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-concussion cephalgia (frontal headaches) prior to December 1, 2012 and a compensable rating after December 1, 2012, to include the propriety of the reduction to a noncompensable rating effective December 1, 2012.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, August 2012, September 2012, and October 2015 rating decisions from the Department of Veterans (VA) Regional Office (RO) in St. Paul, Minnesota.  

In the July 2014 statement of the case the RO characterized the psychiatric disorder on appeal as service connection for depression.  VA treatment reports reflect that the Veteran was diagnosed with depressive disorder.  As such, the Board has characterized the psychiatric disorder on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In March 2012 the RO increased the Veteran's disability rating for frontal headaches to 10 percent effective May 14, 2010.  The Veteran filed a notice of disagreement and in April 2013 the RO issued a statement of the case that continued the assigned disability rating.  In May 2013 the Veteran filed a substantive appeal asserting he was entitled to an evaluation in excess of 10 percent for frontal headaches.  In the interim, in August 2012 the RO proposed to reduce the Veteran's disability rating for frontal headaches to a noncompensable rating, and did so in a September 2012 decision, effective December 1, 2012.  The Veteran filed a July 2013 notice of disagreement and in a January 2014 statement of the case the RO addressed the reduction and continued the noncompensable rating; thereafter the Veteran perfected his appeal.  As such, the Board has framed the increased rating issue on appeal to include the propriety of the rating reduction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

      Increased Rating

In June 2012 the Veteran underwent a VA examination to assess the severity of his frontal headaches.  He reported having headaches two to three times a week without known triggers, occasional nausea and rare vomiting.  The Veteran reported taking medication, that the headaches varied in duration, and were alleviated by lying down.  The VA examiner reported that the Veteran experienced frontal headaches, that his symptoms also included sensitivity to sound and that his headaches lasted less than one day.  

In a June 2015 disability benefits questionnaire (DBQ), the Veteran's private treatment provider reported that the Veteran experienced a traumatic brain injury (TBI), that his symptoms included pulsating or throbbing head pain, pain on both sides of the head, pain that worsened with physical activity, nausea, vomiting, sensitivity to light and sound, and changes in vision.  The private treatment provider reported that the Veteran had very frequent prostrating attacks of non-migraine headache pain, on average two to three prostrating episodes per week that required him to lie in a dark area for five or more hours.  The examiner reported that due to the severity and frequency of the attacks the Veteran could not be expected to maintain employment.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Based on the June 2015 DBQ reporting additional or worsening symptoms since the June 2012 VA examination, the Board finds that a remand for a new VA examination is warranted in order to determine the current severity of the Veteran's service-connected post-concussion cephalgia.

The Board finds that the TDIU issue is inextricably intertwined with the issue of entitlement to an increased rating for post-concussion cephalgia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be addressed before the Board can adjudicate the TDIU issue on appeal.

Service Connection

In his April 2012 informal claim the Veteran asserted that his depression was secondary to all of his service-connected disabilities.  During a June 2012 VA examination the examiner reported that the Veteran did not meet the diagnostic criteria for any mental health disorder.  The examiner reported the Veteran had a history of depressive symptoms, including a suicide attempt prior to service, and a period of bereavement and depression after his wife's death in June 2009.  In a May 2013 DBQ the Veteran's private treatment provider diagnosed mood disorder due to medical condition, with major depressive features.  In a separate May 2013 letter the treatment provider opined that the Veteran could not sustain stress from a competitive work environment and could not be expected to engage in gainful activity secondary to his severe level of service connected injuries connected to his depression.  She further opined that the Veteran's profound clinical symptoms were as likely as not related to his service-connected physical problems.  VA treatment records reveal that during the period on appeal the Veteran underwent mental health treatment, and treatment report active problems lists include depressive disorder and anxiety NOS.  In light of the conflicting medical evidence, remand is necessary to obtain a new VA examination and opinion to determine the nature and etiology of the Veteran's current psychiatric disorder.

A May 2015 VA treatment report indicated that the Veteran undergoes regular mental health treatment at the Twin Ports Outpatient Clinic (OPC). The record also reveals that the Veteran has undergone treatment at the St. Mary's Grief Support group.  The record is absent treatment reports from the Twin Ports OPC contemporary to the May 2015 record and private treatment reports.  As such, remand is necessary to obtain the Veteran's outstanding treatment reports.  38 U.S.C.A. § 5103A(c) (West 2014).

A VA examination or medical opinion has not been obtained in connection with the service connection claim for obstructive sleep apnea.  The record reflects that during the period on appeal the Veteran underwent mental health treatment for symptoms stemming from service that included problems sleeping.  In a November 2016 sleep apnea DBQ the Veteran's private treatment provider noted the Veteran's April 2008 diagnosis for sleep apnea and opined that the Veteran's mood disorder more likely than not aided in the development and permanently aggravated his obstructive sleep apnea.  The treatment provider opined that a recent study found that subjects with psychiatric disorders, including mood disorder, compared with non-depressed controls have a higher prevalence of sleep apnea diagnosis.  Accordingly, the Board finds that a remand is necessary to obtain a VA examination and opinion with respect to the Veteran's sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's mental health treatment records from the Twin Ports OPC from September 2012 to the present.  All efforts to obtain this evidence should be documented in the claims file.

Obtain and associate with the claims file the Veteran's updated VA treatment records from the Twin Ports Community Based Outpatient Clinic (CBOC) dated from May 2015 to the present.  All efforts to obtain this evidence should be documented in the claims file.

If the Veteran has received any private treatment, to include from St. Mary's Grief Support group, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected post-concussion cephalgia.  The claims folder should be reviewed by the VA examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should provide an opinion on the occupational impact of the Veteran's service-connected post-concussion cephalgia.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  All necessary studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination. The Veteran's lay history of symptomatology should also be recorded and considered.  

After review of the claims file the examiner must provide the following information:

(a) Diagnose any current psychiatric disorder.

(b) Whether it is as least as likely as not (at least a 50 percent probability) that any current psychiatric disorder is etiologically related to service, and if not,

(c) Whether it is as at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder is (i) caused or (ii) permanently worsened (aggravated) by his service-connected disabilities.  

(d) Whether there is clear and unmistakable evidence that a psychiatric disorder preexisted the Veteran's military service.  If so, please specifically describe what disorder preexisted service and describe the evidence establishing that the disorder preexisted service.  

(e) Whether there is clear and unmistakable evidence that a psychiatric disorder was aggravated by the Veteran's military service.  If so, please describe the evidence showing that the disorder was aggravated by service and whether there was an increase in the severity of the disorder beyond its natural progression during service.

A complete rationale for all opinions is requested.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  All necessary studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination. The Veteran's lay history of symptomatology should also be recorded and considered.  A complete rationale for all opinions is requested.  

5.  If after adjudication, the Veteran continues to not meet the threshold disability percentage requirement for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral to the Director, Compensation Service, for extraschedular consideration is necessary. 

6.  After the above development has been completed, and any other development deemed necessary, the increased rating claim for service-connected post-concussion cephalgia, to include the propriety of the reduction, entitlement to a TDIU, and service connection claims for an acquired psychiatric disorder, to include depressive disorder, and obstructive sleep apnea, must be re-adjudicated.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




